NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        OCT 5 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

MARCI PATERA,                                   No. 16-16583

                Plaintiff-Appellant,            D.C. No. 3:16-cv-02937-VC

 v.
                                                MEMORANDUM*
CITIBANK, N.A.; CITIMORTGAGE INC.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                     for the Northern District of California
                    Vince Chhabria, District Judge, Presiding

                          Submitted September 26, 2017**

Before:      SILVERMAN, TALLMAN, and N.R. SMITH, Circuit Judges.

      Marci Patera appeals pro se from the district court’s judgment dismissing her

action alleging federal and state law claims. We have jurisdiction under 28 U.S.C.

§ 1291. We review de novo the application of the Rooker–Feldman doctrine, Bell

v. City of Boise, 709 F.3d 890, 896 (9th Cir. 2013), and for an abuse of discretion a



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
dismissal for failure to join a required party under Fed. R. Civ. P. 12(b)(7), Paiute–

Shoshone Indians of Bishop Cmty. of Bishop Colony, Cal. v. City of Los Angeles,

637 F.3d 993, 997 (9th Cir. 2011). We affirm.

      The district court properly concluded that Patera’s claims, to the extent they

challenge the short sale of the subject property and seek relief enjoining defendants

from interfering with the subject property, are barred by the Rooker–Feldman

doctrine because these claims are a “forbidden de facto appeal” of state court

decisions, and raises issues that are “inextricably intertwined” with those decisions.

Bell, 709 F.3d at 897 (the Rooker–Feldman doctrine bars a federal plaintiff from

asserting as a legal wrong an allegedly erroneous decision by a state court, and

seeking relief from a state court decision, as well as any issue “inextricably

intertwined” with the state court decision); Cooper v. Ramos, 704 F.3d 772, 778-79

(9th Cir. 2012) (claims are “inextricably intertwined” where “the relief requested

in the federal action would effectively reverse the state court decision or void its

ruling” (citation omitted)).

      To the extent Patera’s claims concern loan modification efforts or are

otherwise not barred by the Rooker–Feldman doctrine, the district court did not

abuse its discretion in dismissing Patera’s complaint for failure to join Roy Bartlett

because Bartlett, as the former co-owner of the subject property and the co-

borrower of mortgages on the subject property, is a required party. See Salt River


                                           2                                     16-16583
Project Agric. Improvement & Power Dist. v. Lee, 672 F.3d 1176, 1179 (9th Cir.

2012) (describing bases for concluding a party is required to join (citing Fed. R.

Civ. P. 19(a)).

      The district court did not abuse its discretion in denying leave to amend. See

Leadsinger, Inc. v. BMG Music Publ’g, 512 F.3d 522, 532 (9th Cir. 2008) (“The

decision of whether to grant leave to amend [is] within the discretion of the district

court, which may deny leave to amend due to ‘undue delay, bad faith or dilatory

motive on the part of the movant . . . [or] futility of amendment.’” (quoting Foman

v. Davis, 371 U.S. 178, 182 (1962))).

      Contrary to Patera’s contention, “it is proper for the district court to take

judicial notice of matters of public record outside the pleadings and consider them

for purposes of the motion to dismiss.” Mir v. Little Co. of Mary Hosp., 844 F.2d
646, 649 (9th Cir. 1988) (citation and internal quotation marks omitted).

      To the extent Patera challenges the district court resolution of defendants’

motion to dismiss on the briefs, the district court “may provide for submitting and

determining motions on briefs, without oral hearings.” Fed. R. Civ. P. 78(b).

      We do not consider arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      All pending motions are denied as moot.

      AFFIRMED.


                                          3                                     16-16583